DETAILED ACTION
This Office Action is in response to the amendment filed March 17, 2022 for the above identified patent application.

Allowable Subject Matter
The indicated allowability of previously submitted claim 4, now incorporated in amended claim 1, is withdrawn.  A new claim rejection is provided below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyosawa (JP 5-1048) in view of Applicant’s Admitted Prior Art (AAPA).
Kiyosawa teaches a flexspline (3) and a wave generator (41) for a harmonic gear drive, wherein an outer surface of the assembly has teeth, an inner surface of the assembly has a hole and a groove (Fig. 1) connected with a drive shaft, the teeth of the outer surface is configured to generate a periodic elastic deformed wave according to a deformed regularity, the assembly comprises an irregular-shaped ring flexible bearing having an irregular-shaped inner ring (421), and an irregular-shaped outer ring (422), a rolling element (423) embedded between the irregular-shaped inner and outer rings and 
Kiyosawa illustrates the balls being spaced at regular intervals, but does not specifically teach a cage for maintaining the spacing of the balls.  However, it was well known in the bearing art to use a cage to maintain the spacing of bearing balls.  For example, Figure 2 of AAPA illustrates a cage (24) used to maintain spacing between bearing balls.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to provide the bearing balls of Kiyosawa with a cage, as taught by AAPA, motivation being to maintain the spacing between the balls.
In the event applicant argues Kiyosawa does not disclose a cam formed in the shape of an ellipse, the claims do not distinguish over the prior art because forming a wave generator cam in the shape of an ellipse was known.  For example, page 2 of the disclosure describes prior art harmonic gear drives as having a cam formed as an ellipse.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to form the cam of Kiyosawa in the shape of an ellipse, as taught by AAPA, motivation being to drive the outer ring to produce a predetermined motion.      

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyosawa (JP 5-1048) in view of Applicant’s Admitted Prior Art (AAPA), as applied to claim 1 above, and further in view of Murden (USP 2,142,477).
Kiyosawa does not disclose the inner and outer rings having raceways in the shape of an ellipse in cross section.  It was known in the art to configure a raceway as an ellipse in cross section.  For example, Murden teaches a ball bearing having a raceway shaped as an ellipse (Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to form each raceway of Kiyosawa in the shape of an ellipse in cross section, as taught by Murden, motivation being to provide an efficient bearing having an increased operating life.  

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyosawa (JP 5-1048) in view of Applicant’s Admitted Prior Art (AAPA), as applied to claim 1 above, and further in view of Kawaguchi et al. (USPub 2007/0196039).
Kiyosawa does not teach the material from which the rings or the rolling elements are formed.  Kawaguchi teaches forming a bearing arrangement with the claimed materials.  More specifically, Kawaguchi teaches forming a bearing ring from carburized steel and subjected to heat treatment such as carbonitriding treatment, and bearing balls formed of high carbon chromium bearing steel.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to form the raceway and rolling elements of Kiyosawa from the claimed materials having corresponding heat treatment, as taught by Kawaguchi, motivation to provide a bearing arrangement having an excellent load performance and operating life.
Response to Arguments
Applicant's arguments filed March 17, 2022 have been fully considered but they are not persuasive.
Applicant argues “…Kiyosawa is concerned with how balls are inserted into a raceway groove of a wave generator.”  Third paragraph on page 6 of arguments.  As noted in the last Final Office Action, it is acknowledged that the Kiyosawa reference is concerned with how balls are inserted into a raceway groove of a wave generator.  Kiyosawa may not be focused on an irregular-shaped ring of a flexible bearing, but teaches each structural limitation recited by instant claim 1.  An apparatus claim must define over the prior art in terms of structure and not its function or intended purpose.
Applicant argues “…Kiyosawa only mentioned the irregular-shaped inner ring, and the irregular-shaped outer ring is not involved.”  Last full paragraph of page 6.  Referring to Figure 1, Kiyosawa clearly illustrates a gear device having both an irregular-shaped inner ring and an irregular-shaped outer ring.  Accordingly, the teachings found in the prior art drawings were used in making the claim rejection.
Applicant argues that Kiyosawa discloses the outer ring and the flexspline are individual parts instead of the integrated irregular-shaped outer ring described in this application.  First full paragraph on page 7.  This argument is not commensurate with the scope of the claim.  Specifically, claim 1 does not define the outer ring and the flexspline as being “integrated.”  Further, the term “integrated” does not preclude a prior art device from having the outer ring and the flexspline being formed with individual parts.  

As described above, claim 1 does not specifically define the outer ring as being formed from a single piece of material.  As such, the prior art of Kiyosawa anticipates the claim language.  
With respect to claim 7, Applicant argues “…Murden describes that uses elliptical groove to make the contact stress between rolling elements more uniform.”  Page 9 of arguments.  Applicant may have different reasoning for providing an elliptical groove in the rings, however, the claims must define over the prior art in terms of structure.
  With respect to claims 10 and 11, applicant argues “Kawaguchi solves different problems from the carburized steel and carbontriding treatment mentioned in the patent, and Kawaguchi does not have any inspiration for the present application claims 10 and 11.”  Page 11 of arguments.  As described above, applicant may have different reasons for forming bearing rings from the claimed material and the claimed material treatment, however the claims must structurally distinguish from the prior art.
In view of the foregoing, the claims stand rejected as failing to structurally define over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658